Citation Nr: 0902831	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  97-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than March 17, 1993, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 2004 rating 
decision issued in February 2004, in which of the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating, effective November 20, 1996.  The veteran 
filed a notice of disagreement (NOD) with regard to the 
effective date of service connection and the disability 
rating assigned by the RO.  

In a July 2004 rating decision-issued at the same time as a 
Statement of the Case (SOC) addressing both issues-the RO 
increased the assigned rating from 30 to 70 percent for PTSD 
and granted a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service-connected 
PTSD, effective from November 20, 1996.  In August 2004, the 
RO received a substantive appeal from the veteran's attorney, 
perfecting an appeal only as to the effective date issue.  In 
a January 2006 decision, the Board denied the veteran's claim 
for an effective date earlier than November 30, 1996 for the 
award of service connection for PTSD.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

By a February 2007 Order, the Court granted a Joint Motion 
for Remand (February 2007 joint motion) filed by counsel for 
both parties, vacating the Board's January 2006 decision and 
remanding the matter on appeal to the Board for action 
consistent with the February 2007 joint motion.  In an August 
2007 decision, the Board granted an effective date of March 
17, 1993, and no more, for the award of service connection 
for PTSD.  In a September 2007 rating decision issued in 
October 2007, the RO, in pertinent part, implemented the 
August 2007 Board decision, by establishing March 17, 1993 as 
the date of award of service connection for PTSD.  The 
veteran filed a timely appeal to the Court with regard to the 
newly established effective date.  

By an October 2007 Order, the Court granted a Joint Motion 
for Partial Remand (October 2007 joint motion) filed by 
counsel for both parties, vacating that part of the Board's 
August 2007 decision that granted entitlement to an effective 
date of March 17, 1993, but no earlier, for service 
connection for PTSD and remanding the matter on appeal to the 
Board for action consistent with the October 2007 joint 
motion.  This matter is now before the Board for 
readjudication consistent with that Order. 


FINDINGS OF FACT

1.  On March 17, 1993, the RO received the veteran's original 
claim of service connection for PTSD.

2.  At the time of receipt of the veteran's claim in March 
1993, the veteran had already been diagnosed with PTSD; and 
subsequently received service department records that existed 
in February 1970 verified in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than March 17,1993, for the award of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.156(c), 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

Moreover, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In the present case, in a June 2001 letter, the RO provided 
the veteran notice of what was needed to establish service 
connection for PTSD, and what VA's and the veteran's 
respective duties were to substantiate the claim.  After 
issuance of this notice and opportunity for the veteran to 
respond, the January 2004 rating decision reflects 
readjudication of the claim on appeal.  Hence, while the 
above-described notice was provided after the initial July 
1997 rating action denying the veteran's service-connection 
claim, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim is sufficient to cure a timing defect).

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 18 Vet. App. at 490-91.  Thus, because 
the notice that was provided before service connection was 
granted was essentially legally sufficient, VA's duty to 
notify in this case has been satisfied.  As the effective 
date of service connection cannot be before the date of 
receipt of the original claim, the duty to assist has also 
been satisfied.   

II.  Analysis

In this case, the Board notes that, in the October 2007 joint 
motion which formed the basis for the October 2007 Court 
Order, the parties directed the Board on remand to consider a 
September 2004 medical report in which a private 
psychologist, J. M., PhD, opined that the veteran "has been 
suffering from PTSD since his return to the States in the 
summer of 1970" and to address whether VA's duty to assist, 
to include the question of whether a retroactive medical 
examination is required, was satisfied in light the Court's 
decision in Vigil v. Peake, 22 Vet. App. 63 (2008).  

The veteran's attorney maintains that an effective date prior 
to March 17, 1993, for the grant of service connection for 
PTSD is warranted.  In this regard, he specifically maintains 
that service connection for PTSD should be assigned, 
effective September 27, 1976, when the veteran's initial 
claim of service connection for an emotional disorder was 
received by the RO.  The veteran's attorney maintains that 
the October 2006 revision to 38 C.F.R. § 3.156(c) applies and 
warrants reconsideration of claim.  He argues that the Board 
misinterpreted 38 C.F.R. § 3.156(c), when it held that the 
veteran could not use a retrospective medical opinion to 
support the "retroactive evaluation" of his service-
connected PTSD. 

Generally, in service-connection cases, the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, if the claim is received 
within one year of separation from service, the effective 
date will be the day following the date of separation from 
service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2008).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1).  In cases where the evidence is received after 
the final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2).  Under VA law 
there is no basis for a freestanding earlier effective date 
claim from matters addressed in a final rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

As noted above, VA revised 38 C.F.R. § 3.156(c) with the 
stated purpose to include clarification of the regulation to 
reflect current practices.  See New and Material Evidence, 70 
Fed. Reg. 35,388 (proposed Supplementary Information June 20, 
2005).  As revised, 38 C.F.R. § 3.156(c) provides that, if VA 
received or associated with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) 
(2008).  The regulations further states that such records 
include, but are not limited to, service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by 
name as long as other requirements are met.  38 C.F.R. 
§ 3.156(c)(1)(i).  This does not apply to records that VA 
could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the prospective 
service department, the Joint Services Records Research 
Center, or from any other official source.  38 C.F.R. 
§ 3.156(c)(1)(2).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).  Generally, the date of receipt of a claim is 
the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2008).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  

In general, service connection may be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Under a prior version of the regulation pertaining to service 
connection for PTSD, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, CIB, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Diagnoses of PTSD 
must be rendered in accordance with the diagnostic criteria 
for the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

Considering the evidence of record in light of the legal 
criteria given above, the Board finds that the preponderance 
of the evidence is against the claim for an effective date 
earlier than March 17, 1993.  

The records shows that, on September 27, 1976, the veteran 
submitted an application for service connection for an 
emotional disorder.  In a February 1977 rating action, the RO 
denied the veteran's claim for his failure to report for a VA 
examination.  Subsequently, in a July 1977 rating decision, 
the RO reconsidered and denied the veteran's claim for an 
emotional disorder, on the basis that the veteran was shown 
to have a personality disorder only.  Personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  At that time, 
VA and private treatment records reflected that the veteran 
had been referred to the county mental health center by a VA 
psychologist, "whom he consulted following his becoming 
upset after he wrote two bad checks on his [foster] parent's 
account."  He listed the following as problem areas in his 
life, for which he would like help-problems keeping jobs and 
getting along and communicating with people, particularly, 
his parents and girlfriend with whom he resided.  The veteran 
reported that he got along quite well in service, because 
"he always had somebody watching over him."  He stated that 
his relationships there (in service) were conflict free, but 
they were distant as he regards himself always as something 
of a "loner".  He was diagnosed with anti-social 
personality disorder.  At the time of the July 1977 rating 
decision, the record did not contain any evidence of PTSD or 
other psychiatric disorder, only evidence of a personality 
disorder.  Accordingly, the RO denied service connection for 
a personality disorder.  

On March 17, 1993, the veteran submitted a statement in which 
he claimed, in pertinent part, entitlement to service 
connection for PTSD.  Subsequently, on August 30, 1993, the 
RO received a VA Form 21-526, a formal application, from the 
veteran, claiming entitlement to service connection for PTSD.  
On receipt of an informal claim, if a formal claim has not 
already been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2008).  That is the case here, 
therefore, March 17, 1993 is considered date of receipt of 
the veteran's original claim for service connection for PTSD.  
Between July 26, 1997, the date of notification of the denial 
of the veteran's claim for an emotional disorder and March 
17, 1993, there were no communications in the claims file 
that can be construed as an intent by the veteran to apply 
for service connection for PTSD.

In a March 1994 decision, the RO denied the veteran's claim 
on the basis that although there was a diagnosis of PTSD, 
there was no objective evidence of in-service stressor.   

As the veteran did not appeal either the July 1977 or the 
March 1994 rating decisions, they became final and are not 
subject to revision in the absence of clear and unmistakable 
error (CUE) in these decisions.  38 U.S.C.A. §§ 4005; 7103 
(West 1991); 38 C.F.R. §§ 3.105(a), 19.118, 19.153 (1977); 38 
C.F.R. §§ 3.105(a), 20.302, 20.1103 (1994); see also 
38 U.S.C.A. §§ 5109A, 7105 (West 2002) (current statutory 
provisions).  The Board notes in passing that the veteran has 
not set forth specific allegations of error, of either fact 
or law, to raise the issue of CUE in either of these rating 
decisions.  Thus, any potential claim of CUE in either 
decision is not presently on appeal, and any attempt by the 
Board to address the matter could result in prejudice to the 
veteran should he attempt to raise such a claim in the 
future.

On November 20, 1996, the veteran's representative submitted 
a letter, requesting the RO to reopen the veteran's claim of 
service connection for PTSD.  In a July 1997 rating decision, 
the RO declined to reopen the claim of service connection for 
PTSD on the basis that new and material evidence had not been 
presented to reopen the claim.  The veteran perfected an 
appeal to the Board as to that decision.  

During the pendency of that appeal, in a January 2004 rating 
decision, the RO granted service connection for PTSD, 
effective November 20, 1996.  The veteran perfected the 
current appeal as to the effective date assigned by the RO.     

Initially, the Board notes that the veteran's attorney has 
asserted that the veteran's earlier claim for service 
connection for an emotional disorder, based on a 
retrospective medical opinion dated in September 2004 from 
Dr. J. M., a private psychologist, that the veteran "has 
been suffering from PTSD since his return to the States in 
the summer of 1970" should somehow entitle the veteran to an 
earlier effective date of September 27, 1976.  However, a 
claim of service connection for PTSD is not the same as a 
claim of service connection for any and all psychiatric or 
personality disorders.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (a claim based on a new diagnosis is a new claim).  
In the absence of a diagnosis of PTSD, the July 1977 rating 
decision cannot be presumed to have included the issue of 
PTSD.  This is particularly so here because, at the time of 
the July 1977 rating decision, the veteran had been diagnosed 
with a personality disorder and had not reported that his 
military service was responsible for his emotional 
difficulties.  Quite the contrary, he had reported that he 
got along quite well in service and that his relationships 
there were conflict free and that he had not received any 
psychiatric treatment in service.  The September 2004 private 
psychologist's opinion and similar statements made by the 
veteran's Vet Center therapist in 1997 that the veteran had 
had PTSD due to childhood stressors that were exacerbated by 
his military service, pertain to the date that entitlement 
arose, not the date of receipt of the original claim of 
service connection for PTSD.  As such, the fact that the 
veteran filed a claim of service connection for an emotional 
disorder that was denied prior to March 17, 1993, cannot be 
used to establish an earlier effective date in this case.

However, based on a review of the record, the Board finds 
that the provisions of 38 C.F.R. § 3.156(c) are applicable in 
this case.  This is because additional official service 
department records were obtained in 2002 that existed in 
February 1970 and as of March 1994, when the RO denied the 
veteran's original claim of service connection for PTSD, even 
though he had provided the RO with a stressor statement 
indicating that he had participated in various combat 
operations and had participated in perimeter guard duty, an 
inherent duty of a combat unit.

Having determined that 38 C.F.R. § 3.156(c) is applicable, 
the original claim is to be reconsidered, and the regulation 
goes on to state in pertinent part that an award based all or 
in part on the service department records obtained as 
described above is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later.  38 C.F.R. § 3.156(c)(3).  In addition, the 
regulation contemplates a retroactive evaluation and states 
that a retroactive evaluation of the disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported by medical evidence.  38 C.F.R. § 3.156(c)(4).  
Where such records clearly support the assignment of a 
specific rating over a part of the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the filing date 
of the original claim.  Id.

In support of his claim of entitlement to an earlier 
effective date for the award of service connection for PTSD 
with a 100 percent rating, the veteran submitted a September 
2004 medical report from a private psychologist.  In that 
report, Dr. J. M. indicated that he had reviewed the entire 
claims file relative to whether the veteran's PTSD had an 
earlier onset than that of his then award date of November 
20, 1996.  It was his considered professional opinion, that 
the veteran had "been suffering from PTSD since his return 
to the States in the summer of 1970."  In support of his 
opinion, this psychologist point to a June 1997 statement 
from the veteran's Vet Center therapist, that, in his 
professional opinion, he strongly believed that the nature of 
the veteran's 

disability stems from his chronic, severe 
PTSD and not from alcohol or former drug 
use.  In this case, [he] viewed substance 
abuse as being merely symptomatic of 
severe PTSD and a classic means of 
obtaining brief periods of respite from 
the extreme psychic pain, guilt and 
terribly low self-esteem from [the 
veteran] chronically suffers ....[he was] 
convinced that [the veteran] was 
originally afflicted by PTSD during his 
childhood, and that his condition was 
later severely exacerbated by his 13-
month tour of duty in Vietnam, where [the 
veteran] served as an 18-year-old Marine 
artilleryman and witnessed numerous 
atrocities. 

An October 18, 1989 Vet Center progress note contains the 
first diagnosis of PTSD.  A September 1993 VA outpatient 
mental health biopsychological evaluation report shows that 
the veteran was unemployed having been laid off from the post 
office in January 1993.  An October 1993 VA PTSD examination 
report reflects that the veteran attended school up to the 
ninth grade and later obtained his GED; that the longest job 
he had held was driving a taxi cab for five years; that he 
was a laborer for two years; and that, otherwise, he had done 
100 jobs and the last time he worked was 1 1/2 years ago.  In 
an August 1997 decision, the Social Security Administration 
found that the veteran became unable to work under their 
regulations as of December 1, 1994.  In an August 1998 
Decision Review Officer (DRO) decision, granting a 
nonservice-connected pension, the DRO determined that the 
evidence of record indicated that the veteran was 
unemployable due to his then nonservice-connected PTSD, 
depression and anti-social personality disorder.  Thus, the 
preponderance of the evidence of record reflects that, at the 
time of receipt of the veteran's original claim on March 17, 
1993, it is as likely that the veteran's PTSD condition has 
existed since his discharge from service.

The record does not otherwise include a diagnosis of PTSD 
earlier than 1989.  There are, however, very few records in 
the claims file that address the veteran's psychiatric status 
between mid-1975 and October 1989 and then again prior to 
December 1992.  An April 1997 VA PTSD examination report 
reflects that he was in jail for ten months, having been 
released in August 1994, and that since his release from jail 
he had worked approximately 10 hours per month in a family 
trailer park.  During that examination, the veteran reported 
that he had been fired from numerous jobs over the years 
because of his substance abuse problems and his bad attitude; 
that he was not currently looking for work because he was too 
tired due to his sleeping difficulties.  The April 1997 VA 
PTSD examiner opined that the veteran had severe, chronic 
PTSD and appeared to be capable of part-time employment.  A 
June 2004 VA PTSD examiner stated that it is at least as 
likely as not that the veteran's PTSD renders him unable to 
secure and maintain employment.  Based in part on that 
opinion, in a July 2004 DRO decision, a TDIU was granted and 
a 70 percent rating for PTSD was assigned retroactively back 
to the initial award of service connection, then November 20, 
1996.  

Prior to November 7, 1996, where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1996).  Although 38 C.F.R. § 
4.16 (c) was deleted from the Rating Schedule, effective 
November 7, 1996, since PTSD is the veteran's only 
compensable service-connected disability, it is applicable in 
this case.  Moreover, the rating criteria for PTSD as in 
effect in March 1993 also provided for a 100 percent rating 
if the veteran was demonstrably unable to obtain or retain 
employment because of his PTSD.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1992).  Resolving all doubt in favor of 
the veteran, the Board finds that the medical evidence shows 
that the veteran's PTSD has existed since March 17, 1993, the 
date of receipt of his original claim of service connection 
for PTSD, and that it is likely that he has been totally 
disabled secondary to PTSD since December 1992, when he was 
hospitalized by VA for a suicide attempt.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(c) (2008).  The Board 
therefore concludes that the criteria for an effective date 
earlier than March 17, 1993, the date of receipt of the 
initial PTSD service-connection claim, for the grant of 
service connection for PTSD have not been met.  In a 
September 2007 rating decision, the RO awarded service 
connection for PTSD and assigned an initial 100 percent 
rating, effective March 17, 1993.  Thus, the Board finds that 
a retroactive medical examination is not required, under the 
holding in Vigil, 22 Vet. App. at 67.  

In summary, there is simply no basis under the applicable 
laws and regulations that permits an effective date earlier 
than March 17, 1993, for the award of service connection for 
PTSD under the circumstances of this case.  Here, where the 
law is dispositive, the appeal must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The assignment of an effective date earlier than March 17, 
1993, for the award of service connection for PTSD, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


